Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is made in response to Amendment, filed June 14, 2022 (“Reply”).  Applicant has amended Claims 1, 8 and 15.  As amended, Claims 1, 7 – 8, 14 – 15 and 21 are presented for examination.

In Office action of March 30, 2022 (“Office Action”):
Claims 1, 7 – 8, 14 – 15 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al., US Pub. 2004/0103429 A1 (hereinafter Carlucci) in view of Kwan, US Pub. 2013/0340006 A1 (hereinafter Kwan) and Perez et al., US Pub. 2013/0050432 A1 (hereinafter Perez).


Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.


Examiner Note - Claims 3 – 6, 10 – 13 and 17 – 20 Status
It is noted that Applicant has amended non-elected Claims 3 – 6, 10 – 13 and 17 – 20 to delete all of the text of the claims.  Although the claims are listed as status of “Withdrawn”, as there is no longer any text associated with what was formerly Claims 3 – 6, 10 – 13 and 17 – 20, the Examiner will treat these claims as having status ‘Canceled” instead.  See MPEP 714.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 – 8, 14 – 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al., US Pub. 2004/0103429 A1 (hereinafter Carlucci) in view of Kwan, US Pub. 2013/0340006 A1 (hereinafter Kwan), Perez et al., US Pub. 2013/0050432 A1 (hereinafter Perez) and Terem et al., US Pub. 2021/0211748 A1.

In regards to Claim 1, Carlucci discloses a computer-implemented method for altering content, the computer-implemented method comprising: 
determining, by one or more computer processors, a media being consumed on a computing device (Carlucci: [0029], Programming content which may comprise a broadcast program, e.g. a TV show is presented to a user at a set-top terminal or TV; Fig. 6 and [0053], Determine the program ID of the requested program);  
responsive to determining the media is being consumed, presenting, by one or more computer processors, a first multimedia on the computing device, wherein the first multimedia is an advertisement (Carlucci: Fig. 1 and [0030], TV show which includes commercial segments, 162 and 164); and
presenting, by one or more computer processors, a second multimedia in place of the first multimedia on the computing device, wherein the second multimedia is an advertisement (Carlucci: Fig. 4, In anticipation of the user’s  fast-forwarding the original 30 sec commercial at 2x the normal play speed, an alternate 15 sec commercial is substituted;  Fig. 1 and [0030], If a user chooses to fast-forward a commercial at 2x the normal speed, an alternate impression of the commercial suitable to that speed is shown to the user).  But Carlucci fails to explicitly disclose receiving, by one or more computer processors, a video of the user; determining, by one or more computer processors, a gaze time of the user, wherein the gaze time is when the user is looking at a graphical interface button on the computing device for skipping the first multimedia; determining, by one or more computer processors, the gaze time is greater than other gaze times.
Kwan from a similar endeavor teaches receiving, by one or more computer processors, a video of the user (Kwan: Fig.1 and [0040], An optical sensor 120 is operable to collect [receive] eye tracking information [video of the user] from an individual in proximity to the client machine which includes a processor 124; Fig. 1 and [0051], optical sensor 120 or light sensor may be a digital camera); 
determining, by one or more computer processors, a gaze time of the user, wherein the gaze time is when the user is looking at a graphical interface button on the computing device for
skipping the first multimedia (Kwan: Fig. 8 and [0094], Gaze duration, i.e. the length of time that a user’s gaze is directed at a particular piece of content, is determined; [0023], Eye-tracking information may include the location at which a user is gazing and the duration or "dwell” of a user’s gaze at a particular location; [0080] Gaze information may include identifying a location and a duration of a user’s focus.  For example, the user focused on a navigation-relevant portion of the screen, possibly indicating a desire to navigate a user interface; [0084], Different types of operations may be supported within a user interface based on eye-tracking information including fast forwarding content playback); and 
responsive to determining the gaze time is greater than other gaze times (Kwan: Fig. 9 and [0103], Eye-tracking information received from the computing device may be analyzed to select an action to be performed, The user may select content for playback, control the playback of content, navigate a user interface, or otherwise perform user interface actions via eye movements.  The navigation may be performed with eye movements alone; [0094], A relatively longer gaze duration may indicate a request to perform an action corresponding to the area of the display screen gazed at; [0084], Different types of operations may be supported within a user interface based on eye-tracking information including fast forwarding content playback).
Because of the volume of content available, navigation may be difficult even with the variety of available navigation mechanisms, (Kwan: [0002]).  Also, because some user input devices may have limited functionality, they may not be able to effectively perform desire navigation operations, (Kwan: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci and Pinson in view of Kwan to utilize user eye tracking information perform actions with the user interface, (Kwan: [0018]).  Users may navigate the user interface by eye-movement, (Kwan: [0018]).
But Carlucci and Kwan fail to explicitly disclose determining, by one or more computer processors, the gaze time is greater than a gaze time threshold; and responsive to determining the gaze time is greater than the gaze time threshold, determining user intent to act.
Perez from a similar endeavor teaches determining, by one or more computer processors, the gaze time is greater than a gaze time threshold (Perez: Fig. 25A and [0209] – 0210], Objects being viewed by the user are identified as well as the duration of the user’s gaze on the objects; [0210], It is then determined if the user’s gaze duration is greater than a pre-defined threshold value); and 
responsive to determining the gaze time is greater than the gaze time threshold, determining user intent to act (Perez: [0053], User intent to interact with an object within the current user field of view may be inferred based on a gaze duration that a user is focused on the object and noting a threshold time period; Fig. 25A and [0210], If the gaze duration is greater than the pre-defined threshold value, then the user’s intent to interact with the one or more objects is inferred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci and Kwan in view of Perez to identify intent to interact with an object based on gaze duration with respect to the object being greater than a pre-defined threshold, (Perez: [0002] and [0210]).  It is well known in the art of eye tracking that gaze duration needs to be greater than a threshold to identify objects of actual interest.
But the combined teaching of Carlucci, Kwan and Perez fails to explicitly disclose wherein the second advertisement is presented in a remaining play time of the first advertisement.
Terem from a similar endeavor teaches wherein the second advertisement is presented in a remaining play time of the first advertisement (Terem: Fig. 1A and [0079], where when a user requests to skip an ad segment, a substitute ad segment of the same or similar length as the original ad is provided).
Because distributors may lack the ability, during an ongoing playback session, to change, alter and/or customize advertisements in the video they stream to their viewers, streaming content with advertisements over the internet faces challenges, (Terem: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci, Kwan and Perez in view of Terem to provide substitute content of similar length when the user is requesting to skip an ad, (Terem: [0079]).
	

Regarding Claim 7, the combined teaching of Carlucci, Kwan, Perez and Terem discloses the computer-implemented method of claim 1, wherein the first multimedia is a video and the second multimedia is a static image (Carlucci: [0041], In anticipation of user’s fast-forwarding original commercial 221a, which is 30 sec. long, at 10x speed, the 3 sec alternate commercial may comprise a still image, e.g. a logo).


In regards to Claim 8, Carlucci discloses a computer program product for altering content, the computer program product comprising: 
program instructions to determine a media being consumed on a computing device (Carlucci: [0029], Programming content which may comprise a broadcast program, e.g. a TV show is presented to a user at a set-top terminal or TV; Fig. 6 and [0053], Determine the program ID of the requested program; [0107], The functions of the system could be realized by one or more programmed processors); 
responsive to determining the media is being consumed, program instructions to present a first multimedia on the computing device, wherein the first multimedia is an advertisement (Carlucci: Fig. 1 and [0030], TV show which includes commercial segments, 162 and 164); 
program instructions to present a second multimedia in place of the first multimedia on the computing device, wherein the second multimedia is an advertisement (Carlucci: Fig. 4, In anticipation of the user’s  fast-forwarding the original 30 sec commercial at 2x the normal play speed, an alternate 15 sec commercial is substituted;  Fig. 1 and [0030], If a user chooses to fast-forward a commercial at 2x the normal speed, an alternate impression of the commercial suitable to that speed is shown to the user).  But Carlucci fails to explicitly disclose receive a video of the user; determine a gaze time of the user, wherein the gaze time is when the user is looking at a graphical interface button on the computing device for skipping the first multimedia; and responsive to determining the gaze time is greater than other gaze times.
Kwan from a similar endeavor teaches receive a video of the user (Kwan: Fig.1 and [0040], An optical sensor 120 is operable to collect [receive] eye tracking information [video of the user] from an individual in proximity to the client machine which includes a processor 124; Fig. 1 and [0051], optical sensor 120 or light sensor may be a digital camera);  
determine a gaze time of the user, wherein the gaze time is when the user is looking at a graphical interface button on the computing device for skipping the first multimedia (Kwan: Fig. 8 and [0094], Gaze duration, i.e. the length of time that a user’s gaze is directed at a particular piece of content, is determined; [0023], Eye-tracking information may include the location at which a user is gazing and the duration or ”dwell” of a user’s gaze at a particular location;  [0080] Gaze information may include identifying a location and a duration of a user’s focus.  For example, the user focused on a navigation-relevant portion of the screen, possibly indicating a desire to navigate a user interface; [0084], Different types of operations may be supported within a user interface based on eye-tracking information including fast forwarding content playback); and 
responsive to determining the gaze time is greater than other gaze times (Kwan: Fig. 9 and [0103], Eye-tracking information received from the computing device may be analyzed to select an action to be performed, The user may select content for playback, control the playback of content, navigate a user interface, or otherwise perform user interface actions via eye movements.  The navigation may be performed with eye movements alone; [0094], A relatively longer gaze duration may indicate a request to perform an action corresponding to the area of the display screen gazed at; [0084], Different types of operations may be supported within a user interface based on eye-tracking information including fast forwarding content playback).
Because of the volume of content available, navigation may be difficult even with the variety of available navigation mechanisms, (Kwan: [0002]).  Also, because some user input devices may have limited functionality, they may not be able to effectively perform desire navigation operations, (Kwan: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci and Pinson in view of Kwan to utilize user eye tracking information perform actions with the user interface, (Kwan: [0018]).  Users may navigate the user interface by eye-movement, (Kwan: [0018]).
But Carlucci and Kwan fail to explicitly disclose one or more computer readable storage media; program instructions stored on the one or more computer readable storage media; determine the gaze time is greater than a gaze time threshold; and responsive to determining the gaze time is greater than the gaze time threshold, determine user intent to act.
	Perez from a similar endeavor teaches one or more computer readable storage media (Perez: [0123], where example computer systems include examples of computer readable storage media); 
program instructions stored on the one or more computer readable storage media (Perez: [0123], where computer readable instructions may be stored on computer readable storage media); 
determine the gaze time is greater than a gaze time threshold (Perez: Fig. 25A and [0209] – 0210], Objects being viewed by the user are identified as well as the duration of the user’s gaze on the objects; [0210], It is then determined if the user’s gaze duration is greater than a pre-defined threshold value); and 
responsive to determining the gaze time is greater than the gaze time threshold, determine user intent to act (Perez: [0053], User intent to interact with an object within the current user field of view may be inferred based on a gaze duration that a user is focused on the object and noting a threshold time period; Fig. 25A and [0210], If the gaze duration is greater than the pre-defined threshold value, then the user’s intent to interact with the one or more objects is inferred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci and Kwan in view of Perez to identify intent to interact with an object based on gaze duration with respect to the object being greater than a pre-defined threshold, (Perez: [0002] and [0210]).  It is well known in the art of eye tracking that gaze duration needs to be greater than a threshold to identify objects of actual interest.
But the combined teaching of Carlucci, Kwan and Perez fails to explicitly disclose wherein the second advertisement is presented in a remaining play time of the first advertisement.
Terem from a similar endeavor teaches wherein the second advertisement is presented in a remaining play time of the first advertisement (Terem: Fig. 1A and [0079], where when a user requests to skip an ad segment, a substitute ad segment of the same or similar length as the original ad is provided).
Because distributors may lack the ability, during an ongoing playback session, to change, alter and/or customize advertisements in the video they stream to their viewers, streaming content with advertisements over the internet faces challenges, (Terem: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci, Kwan and Perez in view of Terem to provide substitute content of similar length when the user is requesting to skip an ad, (Terem: [0079]).



Regarding Claim 14, the combined teaching of Carlucci, Kwan, Perez and Terem discloses the computer program product of claim 8, wherein the first multimedia is a video and the second multimedia is a static image (Carlucci: [0041], In anticipation of user’s fast-forwarding original commercial 221a, which is 30 sec. long, at 10x speed, the 3 sec alternate commercial may comprise a still image, e.g. a logo).

In regards to Claim 15, Carlucci discloses a computer system for altering content, the computer system comprising: 
one or more computer processors (Carlucci: Fig. 1 and [0033], Acquisition/Staging processor 109; Fig. 1 and [0045], media processor 119); 
the program instructions (Carlucci: [0107], The functions of the system could be realized by one or more programmed processors) comprising:
program instructions to determine a media being consumed on a computing device (Carlucci: [0029], Programming content which may comprise a broadcast program, e.g. a TV show is presented to a user at a set-top terminal or TV; Fig. 6 and [0053], Determine the program ID of the requested program; [0107], The functions of the system could be realized by one or more programmed processors); 
responsive to determining the media is being consumed, program instructions to present a first multimedia on the computing device, wherein the first multimedia is an advertisement (Carlucci: Fig. 1 and [0030], TV show which includes commercial segments, 162 and 164); 
program instructions to present a second multimedia in place of the first multimedia on the computing device, wherein the second multimedia is an advertisement (Carlucci: Fig. 4, In anticipation of the user’s  fast-forwarding the original 30 sec commercial at 2x the normal play speed, an alternate 15 sec commercial is substituted;  Fig. 1 and [0030], If a user chooses to fast-forward a commercial at 2x the normal speed, an alternate impression of the commercial suitable to that speed is shown to the user).  But Carlucci fails to explicitly disclose receive a video of the user; determine a gaze time of the user, wherein the gaze time is when the user is looking at a graphical interface button on the computing device for skipping the first multimedia; and responsive to determining the gaze time is greater than other gaze times.
Kwan from a similar endeavor teaches receive a video of the user (Kwan: Fig. 1 and [0040], An optical sensor 120 is operable to collect [receive] eye tracking information [video of the user] from an individual in proximity to the client machine which includes a processor 124; Fig. 1 and [0051], optical sensor 120 or light sensor may be a digital camera); 
determine a gaze time of the user, wherein the gaze time is when the user is looking at a graphical interface button on the computing device for skipping the first multimedia (Kwan: Fig. 8 and [0094], Gaze duration, i.e. the length of time that a user’s gaze is directed at a particular piece of content, is determined; [0023], Eye-tracking information may include the location at which a user is gazing and the duration or ”dwell” of a user’s gaze at a particular location;  [0080] Gaze information may include identifying a location and a duration of a user’s focus.  For example, the user focused on a navigation-relevant portion of the screen, possibly indicating a desire to navigate a user interface; [0084], Different types of operations may be supported within a user interface based on eye-tracking information including fast forwarding content playback); and 
responsive to determining the gaze time is greater than other gaze times (Kwan: Fig. 9 and [0103], Eye-tracking information received from the computing device may be analyzed to select an action to be performed, The user may select content for playback, control the playback of content, navigate a user interface, or otherwise perform user interface actions via eye movements.  The navigation may be performed with eye movements alone; [0094], A relatively longer gaze duration may indicate a request to perform an action corresponding to the area of the display screen gazed at; [0084], Different types of operations may be supported within a user interface based on eye-tracking information including fast forwarding content playback).
Because of the volume of content available, navigation may be difficult even with the variety of available navigation mechanisms, (Kwan: [0002]).  Also, because some user input devices may have limited functionality, they may not be able to effectively perform desire navigation operations, (Kwan: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci and Pinson in view of Kwan to utilize user eye tracking information perform actions with the user interface, (Kwan: [0018]).  Users may navigate the user interface by eye-movement, (Kwan: [0018]).
But Carlucci and Kwan fail to explicitly disclose one or more computer readable storage media; program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors; determine the gaze time is greater than a gaze time threshold; and responsive to determining the gaze time is greater than the gaze time threshold, determine the user intent to act.
Perez from a similar endeavor teaches one or more computer readable storage media (Perez: [0123], where example computer systems include examples of computer readable storage media); 
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (Perez: [0123], where computer readable instructions may be stored on computer/processor readable storage media)
determine the gaze time is greater than a gaze time threshold (Perez: Fig. 25A and [0209] – 0210], Objects being viewed by the user are identified as well as the duration of the user’s gaze on the objects; [0210], It is then determined if the user’s gaze duration is greater than a pre-defined threshold value); and
responsive to determining the gaze time is greater than the gaze time threshold, determine the user intent to act (Perez: [0053], User intent to interact with an object within the current user field of view may be inferred based on a gaze duration that a user is focused on the object and noting a threshold time period; Fig. 25A and [0210], If the gaze duration is greater than the pre-defined threshold value, then the user’s intent to interact with the one or more objects is inferred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci and Kwan in view of Perez to identify intent to interact with an object based on gaze duration with respect to the object being greater than a pre-defined threshold, (Perez: [0002] and [0210]).  It is well known in the art of eye tracking that gaze duration needs to be greater than a threshold to identify objects of actual interest.
But the combined teaching of Carlucci, Kwan and Perez fails to explicitly disclose wherein the second advertisement is presented in a remaining play time of the first advertisement.
Terem from a similar endeavor teaches wherein the second advertisement is presented in a remaining play time of the first advertisement (Terem: Fig. 1A and [0079], where when a user requests to skip an ad segment, a substitute ad segment of the same or similar length as the original ad is provided).
Because distributors may lack the ability, during an ongoing playback session, to change, alter and/or customize advertisements in the video they stream to their viewers, streaming content with advertisements over the internet faces challenges, (Terem: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlucci, Kwan and Perez in view of Terem to provide substitute content of similar length when the user is requesting to skip an ad, (Terem: [0079]).

Regarding Claim 21, the combined teaching of Carlucci, Kwan, Perez and Terem discloses the computer system of claim 15, wherein the first multimedia is a video and the second multimedia is a static image (Carlucci: [0041], In anticipation of user’s fast-forwarding original commercial 221a, which is 30 sec. long, at 10x speed, the 3 sec alternate commercial may comprise a still image, e.g. a logo).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Patel et al., US Pub. 2017/0289641 A1 disclose system may determine that advertisement content is imminent and select program content that has a duration that corresponds to a duration of the advertisement content, ([0007] and [0009]).

	Verhaegh et al., US Pub. 2007/0074243 A1 disclose that commercial in an original data stream are the same length as commercials replacing them, (Fig. 1 and [0018]).

	Walter et al., US Pub. 2008/0109840 A1 disclose some viewers may not receive the same substitute video content but the individual substitute content would be the same length or duration so as to fit the slot vacated by the skipped advertisement, ([0038]).

	Pharn, US Pub. 2009/0106785 A1 discloses that substitute advertisement are replacement advertisements whose combined length of time could be the same length as the original advertisement, ([0026]).

	Gordon, US Pub. 2010/0269128 A1 discloses that an advertisement may be replaced with a targeted ad of the same length, ([0112] and [0164]).

	Karaoguz et al., US Pub. 2011/0179448 A1 disclose targeted advertisement may replace advertisements of little interest with advertisements of expressed interest that are similar in duration, ([0054], [0092] and [0142]).
	
	Cassagrande et al., US Pub. 2009/0300699 A1 disclose that substitute content may be inserted in any location in the video stream, such as, original commercials may be replaced with updated commercials, ([0013]).

	Nellore et al., US 2020/0045363 A1 disclose determining coordinates of the viewer’s attention to a display when advertisable items are present (0018]).

Shteyn, US Pub. 2003/0149621 A1 discloses when system determines that the user is bypassing an original advertisement, an alternative advertisement with a lower perceived intrusiveness is presented, for example, a still picture displayed for 2 seconds, (Fig. 1, [0021] – [0023]).

Jayaraman, US Pub. 2018/0349945 A1 discloses using a first personal skip profile to determine the likelihood that the user will skip an advertisement, (Abstract, [0023] and [0036]). 

Ha et al., US Pub. 2016/0225012 A1 discloses tracking visual gaze of a user with respect to content on a display for use in improving the presentation of content, (Abstract).

Major et al., US Pub. 2017/0188116 A1 discloses that a user is notified of a video that they are about to skip and then the commercial is replaced by an associated auxiliary media object such as the identity banner picture, ([0022]).

Nellore et al., US Pub. 2020/0045363 A1 discloses using an IP camera to continuously capture an image associated with a viewer and a gaze processor to identify view-gaze coordinates and gaze direction to determine the viewer attention area, ([0013]).

S. Patil, Y. Chen and T. S. Rosing, "GazeTube: Gaze-Based Adaptive Video Playback for Bandwidth and Power Optimizations," 2015 IEEE Global Communications Conference (GLOBECOM), 2015, pp. 1-6, doi: 10.1109/GLOCOM.2015.7417405 discloses gaze awareness during streaming can lead to bandwidth savings, (Abstract).

J. Kim and J. Kim, "Video viewer state estimation using gaze tracking and video content analysis," 2013 Visual Communications and Image Processing (VCIP), 2013, pp. 1-6, doi: 10.1109/VCIP.2013.6706365 teaches determine viewer interest and existence of viewer’s ROIs via gaze state classification, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421